Exhibit 3.1.f FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF FUTUREFUEL CORP. Pursuant to Section 102 of the Delaware General Corporation Law FutureFuel Corp., a corporation existing under the laws of the State of Delaware (the “Corporation”), by its Executive Vice President and Secretary, hereby certifies as follows: 1. The name of the Corporation is “FutureFuel Corp.”The Corporation originally was incorporated under the name “Viceroy Acquisition Corporation”. 2. The Corporation’s original Certificate of Incorporation was filed in the office of the Secretary of the State of Delaware on August 12th, 2005 (the “Original Certificate of Incorporation”). 3. The Corporation’s Amended and Restated Certificate of Incorporation was filed in the office of the Secretary of the State of Delaware on August 26, 2005, the Corporation’s Second Amended and Restated Certificate of Incorporation was filed in the office of the Secretary of the State of Delaware on June 2, 2006, and the Corporation’s Third Amended and Restated Certificate of Incorporation was filed in the office of the Secretary of the State of Delaware on July5, 2006 (together with the Original Certificate of Incorporation, the “Certificate of Incorporation”). 4. This Fourth Amended and Restated Certificate of Incorporation restates, integrates and amends the Certificate of Incorporation. 5. This Fourth Amended and Restated Certificate of Incorporation was duly adopted in accordance with the applicable provisions of Sections 228, 242 and 245 of the Delaware General Corporation Law (“DGCL”) by the directors and stockholders of the Corporation. 6. This Certificate is effective on the date of the filing with the Secretary of State of the State of Delaware. 7. The text of the Certificate of Incorporation of the Corporation is hereby amended and restated to read in full as follows: ARTICLE ONE - NAME OF THE CORPORATION The name of the corporation is FutureFuel Corp. (the “Corporation”). ARTICLE TWO - REGISTERED AGENT The name and address of the Corporation’s initial registered agent in Delaware is: The
